DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the claims
Applicant’s election without traverse of Group I, drawn to a synthetic peptide claimed in claims 1-8 was previously acknowledged. Election was made without traverse of SEQ ID NO: 2 (S1PR-TM), SEQ ID NO: 33 (CPP) and synthetic peptide of SEQ ID NO: 37.
In the reply filed 12/1/21, Applicants amended claims 1-2, 4-11 and cancelled claim 3. Applicants added NEW claims 12 and 13.
Claims 9-11 are /withdrawn from further consideration pursuant to 37 CFR /1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-2, 4-8 and 12-13 read on the elected Group I and elected species and are under consideration. 

Claim Objections-Withdrawn
The objection to claims 1-4, 6-8, 10 and 11 is withdrawn due to amendment of the claims. 

Claim Objections-NEW
Claim 1 is objected to because of the following informalities:  Claim 1 (1) should be amended to “…an S1PR-TM sequence, wherein the S1PR-TM sequence comprises a transmembrane (TM)  region of a membrane protein sphingosine 1-phosphate receptor (S1PR) selected from the group consisting of i) to vi)” to more clearly recite that the S1PR-TM sequence comprises the TM region of S1PR.   
Claims 12-13 are objected to because of the following informalities:  “SEQ ID Nos:” should be corrected to “SEQ ID NOs:” 
 Appropriate  and correction is required.

Claim Rejections - 35 USC § 102-Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The rejection of claims 1-2, 4 and 6-7 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jazayeri-Dezfuly et al. (USPN 8,703,915) is maintained. 
	Jazayeri-Dezfuly et al. teach the peptide SEQ ID NO: 46 (col. 55):

    PNG
    media_image1.png
    186
    409
    media_image1.png
    Greyscale

Amino acid residues 23-43 of SEQ ID NO: 46 of Jazayeri-Dezfuly et al. meet the limitations an amino acid sequence constituting the 2nd TM region from the N-terminal of human S1PR-TM (claim 1 ii) and SEQ ID NO: 2 (claims 2 and 7). Please note that the transitional phrase  “comprising” is open. MPEP 2111.03 states the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Because the instant specification fails to provide a limiting definition of the phrase “comprising”, the broadest reasonable interpretation of the claims includes sequences in which the claimed sequence is embedded and does not exclude additional, unrecited elements.
	With respect to claim 1 part (2), the instant specification does not limit “polyarginine” to any specific length. The instant specification states “the CPP related sequence is a polyarginine (although not particularly limited…”)[0013]. Due to the 
The sequence of Jazayeri-Dezfuly et al. includes amino acids 1-22 N-terminal to the S1PR-TM sequence. Amino acids 1-22 comprises the sequence Arg-Arg (residues 16-17). Therefore, as evidenced by the instant specification, residues 16-17 of SEQ ID NO: 46 meets the limitation of “the CPP is a polyarginine” of claim 1.  
	With respect to the limitation “inhibiting proliferation of at least one type of tumor cell”, please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, Jazayeri-Dezfuly et al. teach a peptide that anticipates the instant claims and would therefore be capable of the intended use. 
	With respect to the limitation “the total number of amino acid residues is 100 or less”, SEQ ID NO: 46 is 44 amino acids in length. 
	 Therefore, SEQ ID NO: 46 from Jazayeri-Dezfuly et al. anticipates the limitations of instant claims 1-2 and 7. 
	With respect to claim 4, the CPP (RR) of SEQ ID NO: 46 is N-terminal size to the S1PR-TM sequence and is within 10 amino acids of the start of SEQ ID NO: 2. 
	With respect to claim 6, with respect to the limitation “inhibiting proliferation of at least one type of tumor cell”, please note that it is regarded that "intended use" of a Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, Jazayeri-Dezfuly et al. teach a peptide that anticipates the instant claims and would therefore be capable of the intended use. With respect to the limitation “at least one pharmaceutically acceptable carrier”, Jazayeri-Dezfuly et al. teach the peptides in PBS (Ex. 1). 
Response to Arguments
Applicant's arguments filed 12/1/21 have been fully considered. Applicants argue that the amendment to claim 1 alters the limitation such that RSRR is no longer within the scope. 
The Examiner agrees that RSRR sequence no longer reads on the claim due to  the amendment of the claim removing “related” from the CPP sequence limitation. However, the RR sequence (Arg-Arg) reads on polyarginine and meets the limitation of the claim. As indicated above, the transitional phrase  “comprising” is open. MPEP 2111.03 states the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Because the instant specification fails to provide a limiting definition of the phrase “comprising”, the broadest reasonable interpretation of the claims includes sequences in which the claimed sequence is nd TM region from the N-terminal of human S1PR-TM (claim 1 ii) and a polyarginine sequence, anticipating the limitations of claims 1-2, 4 and 6-7. 

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. There is no prior art found that discloses or suggests SEQ ID NOs: 36-41. The closest prior art is presented above, however Jazayeri-Dezfuly et al. is not suggestive of SEQ ID NOs: 36-41. 

NEW Claims 12-13 are allowed. There is no prior art found that discloses or suggests SEQ ID NOs: 36-41. The closest prior art is presented above, however Jazayeri-Dezfuly et al. is not suggestive of SEQ ID NOs: 36-41.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654